Exhibit 10.2

 

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement is entered into as of May
10, 2018 (the “Amendment”), by and between MONTAGE CAPITAL II, L.P. (“Lender”)
and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of October 10, 2017 and as amended from time to time (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     Borrower acknowledges that there is an existing and uncured Event of
Default arising from Borrower’s failure to comply with the Adjusted EBITDA
covenant set forth in Section 5.3(b) of the Agreement for the period ended March
31, 2018 (the “Covenant Default”). Subject to the conditions contained herein
and performance by Borrower of all of the terms of the Agreement after the date
hereof, Lender waives the Covenant Default. Lender does not waive Borrower’s
obligations under such section after the date hereof, and Lender does not waive
any other failure by Borrower to perform its obligations under the Loan
Documents.

 

2.     Notwithstanding anything to the contrary in the Agreement, Borrower
acknowledges and agrees that the Second Trance Advance shall only be made
available to Borrower upon Lender’s consent, at Lender’s sole discretion.

 

3.     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and no Event of Default has occurred and is continuing (other than
the Covenant Default).

 

4.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Lender under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

5.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

6.     As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

 

(a)     payment of a waiver fee in the amount of $5,000 plus all Lender Expenses
incurred through the date of this Amendment; and

 

(b)     such other documents, and completion of such other matters, as Lender
may reasonably deem necessary or appropriate.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: /s/ Michael D. Prinn

 

Name: Michael D. Prinn


Title: CFO

 

 

 

 

MONTAGE CAPITAL II, L.P.

 

 

 

By: /s/ Michael Rose

 

Name: Michael Rose

 

Title: Managing Director

 